Citation Nr: 1411930	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for follicular lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957 and from December 1960 to December 1962.  He was a pilot in the United States Navy.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO.  

This case was certified to the Board as a claim of entitlement to service connection for B-cell lymphoma.  However, the Board has recharacterized that issue as follicular lymphoma to better reflect the scope of his claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has follicular lymphoma as a result of his exposure to nuclear testing during his on-site participation in Operation Redwing between May 5, 1956 and July 24, 1956.  


CONCLUSION OF LAW

The Veteran's follicular lymphoma is presumed to be the result of a disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has a duty to notify and assist the Veteran in the development of his claim, prior to consideration of the merits of his appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Although the RO has not done so in this case,  such a discussion would be superfluous, as the following decision represents a full grant of the benefit sought.  Accordingly, the Board will proceed to the merits of the appeal.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

When the Veteran was exposed to ionizing radiation in the service, and he later develops certain types of carcinoma, such as lymphoma (except Hodgkin's disease) to a degree of at least 10 percent, there is a rebuttable presumption that such carcinoma was the result of his exposure to ionizing radiation.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

In this case, the evidence, such as his assignment orders in July 1956 and his flight logs, strongly suggests that during the period from April 11, 1956 through July 24, 1956, the Veteran was stationed on the Kwajalein Atoll in the Marshall Islands.  During that time, the United States was conducting atmospheric nuclear tests on Eniwetok and Bikini Atoll as part of Operation Red Wing.  38 C.F.R. § 3.309(d)(3)(v)(M).  The Veteran's flight logs interface with the test dates noted on a Fact Sheet from the Defense Nuclear Agency.  They show that on July 9, 1956 and July 21, 1956, he was on patrol in a P2V-5 during tests Apache and Tewa, respectively.  

VA treatment records, dated in from December 2011 to February 2012 show that in October 2011, the Veteran was treated for a neck mass near his right collarbone.  Pathological testing confirmed the presence of follicular lymphoma, for which chemotherapy was initiated.  There is no evidence of any willful misconduct or supervening cause for the Veteran's lymphoma; and, therefore, it is presumed to be the result of his exposure to ionizing radiation in the service.  At the very least, there is an approximate balance of evidence both for and against the claim that his follicular lymphoma had its onset as a result of his exposure.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for follicular lymphoma is  warranted.  


ORDER

Entitlement to service connection for follicular lymphoma is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


